749 N.W.2d 252 (2008)
Barbara Lynn SALT, Personal Representative of the Estate of Alysha Lynn Salt, Deceased, Plaintiff-Appellee,
v.
Andrew C. GILLESPIE, Geraldine Lynn Irvine f/k/a Geraldine Lynn Gathman, The Pixie, Inc., d/b/a Bennigan's, and Mason Jar Pub & Grub, Defendants, and
Quality Dairy Company, Defendant-Appellant.
Joseph Bolanowski, Personal Representative of the Estate of Robert M. Bolanowski, Deceased, Brenda J. Bolanowski, and Terrance D. Hall, Plaintiffs-Appellees,
v.
Andrew C. Gillespie, Geraldine Lynn Irvine f/k/a Geraldine Lynn Gathman, Ronald Sheele Enterprise, LLC, d/b/a Mason Jar Pub & Grub, and The Sweet Onion, Inc., d/b/a Bennigan's, Defendants, and
Quality Dairy Company, Defendant-Appellant.
Stephen Ancona, Plaintiff-Appellee,
v.
Andrew C. Gillespie, Geraldine Lynn Irvine f/k/a Geraldine Lynn Gathman, Ronald Sheele Enterprise, LLC, d/b/a Mason Jar Pub & Grub, and The Sweet Onion, Inc., d/b/a Bennigan's, Defendants, and
Quality Dairy Company, Defendant-Appellant.
Docket Nos. 135424-135426. COA Nos. 277391-277393.
Supreme Court of Michigan.
June 4, 2008.
On order of the Court, the application for leave to appeal the November 2, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The motion for miscellaneous relief is GRANTED.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.